Case 2:19-cr-OOOl4-.]NP Document 8 Filed 02/06/19 Page 1 of 4

Order Setting Conditions ofiielcase (Modifled 03/]7 UT) Page l Of4 PageS

 

. . . F/LE .
United States Dlstrlct Coui ,”lli§?,§"rgs@,$

CENTRAL DISTRICT OF UTAH h FEB 0 n rm

 

` DEPUTYNES, crele v
UNITED sTATEs oF AMERICA oRDER sETTING OLERK

V_ CoNDITIoNs OF RELEASE

Stoney Westmoreland

Case Number: 2;19-CR-l4-JNP

IT IS SO ORDERED that the release of the defendant is subject to the following ccnditions:

(l) The defendant must not commit any offense in violation of federal, state or local or tribal law While on
release in this case.

(2) The defendant must immediately advise the court, defense counsel and the U.S. attorney in Writing of any
change in address and telephone number.

(3) The defendant must appear in court as required and must surrender for service of any sentence imposed

The defendant must next appear at (if blank, tc be notified)

M
07~0,.~ Um/;/?/cr

 

 

 

PLACE
on
DATE AND TIME
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released provided that:
(\/) (4) The defendant promises tc appear in court as required and to surrender for service of any sentence
imposed
( ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum cf

dollars ($ )

 

 

in the event of a failure to appear as required cr to surrender as directed for service of any sentence imposed

WHITE COPY - COURT YELLOW - DEFENDANT BLUE ~ U.S. ATTORNEY PINK - U.S. l\/IARSHAL GREEN - PRETRIAL SERVICES

 

Case 2:19-cr-OOOl4-.]NP Document 8 Filed 02/06/19 Page 2 of 4

Addinonoi conditions oraoioooo (iviooiinod 03/17 UT) ` Page 2 0f4 Pages

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
and the safety of other persons and the comniunity, it is FURTHER ORDERED that the release cf the defendant is subject to the
conditions marked below:

(X ) (6) The defendant must:

( ) (a) maintain or actively seel< verifiable employment and/or maintain or commence an educational program as approved '
by the pretrial officer.
( ) (b) abide by the following restrictions on his/her personal associations place of abode, or travel:

(X) (i) maintain current residence and do not change without prior permission from the pretrial officer.

(X ) (ii) not travel outside the state of California and or Utah for purposes of Court without prior permission from the

pretrial officer.

(X ) (iii) not travel outside the United States without prior permission from the Court.

( ) (c) maintain residence at a halfway house or community correction center.

( ) (d) avoid all contact with those named persons, who are considered either alleged victims potential witnesses/and/or
codefendants

(X ) (e) report on a regular basis to the pretrial officer as directed In person or over the phone, required by pretrial services

( ) (t) not possess a firearm, ammunition, destructive device, or other dangerous weapon

( ) (g) ( ) not use alcohol, ( ) not use alcohol to excess, ( ) not frequent establishments where alcohol is the main item of
order.

( ) (h ) not use or unlawfully possess a narcotic drug and other controlled substances defined iii 21 U.S.C.§ 802 unless
prescribed by a licensed medical practitioner. Prescriptions should be reported to the pretrial officer,

( ) (i) submit to drug/alcohol testing as directed by the pretrial officer:

() (i) if testing reveals illegal drug use, the defendant must participate in drug and/or alcohol abuse treatment, if
deemed advisable by the pretrial officer; defendant shall pay all or part of the cost of the progi'am, based upon
your ability to pay as the pretrial officer determines

( ) (ii) if testing reveals illegal drug use, the court will be notified inimediately, with further action to be determined

( ) (j) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by
the pretrial officer; defendant shall pay all or part of the cost of the progi'am, based upon your ability to pay as the
pretrial officer determines

( ) (l<) undergo mental health evaluation and complete any recommended treatment, as directed by the pretrial officer, and
take any mental health medications as prescribed; defendant shall pay all or part of the cost of the program, based
upon your ability to pay as the pretrial officer determines

(X) (l) surrender any passport to the United States Clerk of the Couit, District of California. Attempt to surrender to
pretrial services officer first. Defendant ordered to follow the District’s Policy.

(X) (m)not obtain or apply for passport

( ) (n) not incur new credit charges or open additional lines of credit without prior permission from the pretrial officer.

( ) (o) not be employed in any fiduciary capacity or any position allowing access to credit or personal information of
others ,

(X ) (p) not view, access or possess any sexually explicit materials

(X ) (q) not have contact with those individuals under 18 years of age without adult supervision except as approved by the
pretrial officer. `

(X) (r) participate in one of the following location restriction program components and abide by its requirements as the
pretrial officer insti'ucts:

() (i) Curfew. You are restricted to your residence every day ( ) from to or ( ) as directed by the
pretrial officer; or

(X ) (ii) Home Detention. You are restricted to your residence at all times except for employment, education, religious
services, medical, substance abuse or mental health treatment, attorney visits, court appearances court-ordered
obligations or other activities preapproved by the pretrial officer; or

' () (iii) Hoine lncarceration, You are restricted to 24~h0ur~a-day lock-down except for medical necessities and court
appearances or other activities specifically approved by the court
(iv) Inclusion Zone. You are required to be at the following location(s) at the following time(s):

 

(v) Exclusion Zone. You are restricted from the following area(s):
( ) (s) be monitored by the form of location monitoring indicated below, and abide by all technology and program
requirements The defendant shall pay all or part of the costs of participation in the location monitoring program as

 

WHITE COPY ~ COURT YELLOW - DEFENDANT BLUE ~ U.S. ATTORNEY PINK - U.S. MARSl-IAL GREEN - PRETRIAL SERVICES

Case 2:19-cr-OOOl4-.]NP Document 8 Filed 02/06/19 Page 3 of 4

directed by the court and the pretrial services officer.
() (i) Radio Frequency (RF) l\/lonitoring;
Additional Conditions ofRelease (Modified 03/|7 UT) Page 3 Of4 Pages

() (ii) Global Positionirig Satellite (GPS) Monitoring;
( ) (iii) Voice Recognition l\/lonitoring;
() (iv) Reinote Alcohol Testing;

Additional Conditions of Release Continued

(X ) (t) be monitored by the form of location monitoring technology, at the discretion of the pretrial services officer, and
abide by all technology and program requirements The defendant shall pay all or part of the costs of participation in
the location monitoring program as directed by the court and the pretrial services officer. ’ '

(X ) (u) submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a reasonable time and in
a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
release; failure to submit to a search may be grounds for revocation; the defendant will warn any other residents that
the premises may be subject to searches pursuant to this condition.

(X ) (v) participate in the United States Probation and Pretrial Services Office Computer and Internet Monitoring Program
under a (X) co-payrnent plan or ( ) iion-co-payment plan, and will comply with the provisions outlined in:

() (i) Appendix A - Limited Internet Access (Computer and internet use, as approved);
() (ii) Appendix B - Restricted Internet Access (Computer access only, as approved);
(X) (iii) Appendix C - Restricted Computer Access (No computer or internet access except for approved employment).

All computers internet accessible devices, media storage devices, and digital media accessible to the defendant are
subject to manual inspection/search, configuration, and the installation of monitoring software and/or hardware

The defendant must submit person, residence, office, or vehicle to a searcli, conducted by the pretrial officer at a
reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant will
warn any other residents that all computers, internet accessible devices, media storage devices, and digital media
may be subject to searches pursuant to this condition.

() (w) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or
designated property.

( ) (x) post with the court the following indicia of ownership of the above-described property, or the following amount or
percentage of the above-described money:

( ) (y) execute a bail bond with solvent sureties in the amount of $

( ) (Z) be placed in the custody of a third party, Who agrees (a) to supervise the defendant in accordance with all the
conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled court

` proceedings and (c) to notify the court immediately in the event the defendant violates any conditions of release or

disappears

(Name of person or organizatiori)
(Address)
(City and state) (Tel no. )

Sigiied:

 

. ' Custodian or Proxy

( ) (7) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
42 U.S.C. § l4l35a.

( ) (8) Attend Pretrial Pathways Program as directed by Pretrial Services.

( X) (9) Additional conditions:
- Any overnight travel requires pre-approval ofthe Court, consistent with AO policy.

WHITE COPY - COURT YELLOW ~ DEFENDANT BLUE - U.S. ATTORNEY PlNK - U.S. MARSHAL GREEN ~ PRETRIAL SERVICES

Wl-IlTE COPY ~ COURT YELLOW - DEFENDANT BLUE - U.S. ATTORNEY PINK - U.S. l\/IARSHAL GREEN - PRETRIAL SERVICES

Case 2:19-cr-OOOl4-.]NP Document 8 Filed 02/06/19 Page 4 of 4

Advice ofPenalties. (Modilied 03/17 UT) Page 4 0f4 PageS

Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENA_LTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance cfa warrant for your arrest, a
revocation of release, an order of detentioii, and a prosecution for contempt of court and could result in a term of iinprisonment, a fine,
or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeaiior. This sentence will be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a
criminal investigation It is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to tamper with a
witness victim or informant; to retaliate or attempt to retaliate against a witness, victim or inforniant; or to intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

lf after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed If you are convicted
of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you will be
fined not more than $250,000 or imprisoned for not more than lO years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you will be fined
not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender must be in addition to the sentence for any other offense
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted

Acknowledgment of Defendant

I acknowledge that l am the defendant in this case and that l am aware of the conditions of release. l promise to obey all
conditions of release, to appear as directed , and to surrender for service of an
sanctions set forth above.

 

 

Signature of Defendant

 

City and State

Directions to the United States Marshal

( X ) The defendant is ORDERED released after processing *

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudicial officer that 5
the defendant has posted bond and/or complied with all other conditions for release. The defendant must be produced before
the appropriate judicial officer at the time and place specified, if still in custody.

Dato: 2/6/20i9 C\F'Q*W \/'%

Sigi’iature(o§ J udicial Officer

Magistrate Judge Evelyn J. Furse

 

Name and Title of Judiclal Offrcer

 

